Citation Nr: 0839017	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-37 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service-connected burial benefits.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The National Personnel Records Center has certified that the 
veteran had recognized guerrilla and Combination service from 
April 1945 to February 1946.  Other records of file indicate 
that the veteran served with the Recognized Guerrillas from 
April 1945 to January 1946 and with the Regular Philippine 
Army from January 1946 to February 1946.  The veteran died in 
October 2004, and the appellant is his widow.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2008, at which time the 
appellant's entitlement to service connection for the cause 
of the veteran's death, nonservice-connected death pension, 
and accrued benefits was denied.  In addition, the Board 
remanded the issue of the appellant's entitlement to service-
connected burial benefits for issuance of a statement of the 
case pursuant to the holding in Manlincon v. West, 12 Vet. 
App. 238 (1999).  In pertinent part, the Board noted that the 
RO had denied service-connected burial benefits by its 
February 2005 determination, to which the appellant had filed 
a timely notice of disagreement, but without the subsequent 
issuance of a statement of the case by the RO.  

On remand, the RO in April 2008 issued a statement of the 
case to the appellant at her address of record regarding the 
issue styled as "service connection for cause of veteran's 
death for burial purposes," wherein the provisions of 
38 C.F.R. § 3.1600 pertaining to burial benefits were cited 
and the question of whether the veteran's death was the 
result of service-connected disability was rehashed.  The 
appellant was then informed through October 2008 
correspondence from the RO that her appeal was being returned 
to the Board for disposition.  No further communication from 
the appellant has been received by VA since issuance of the 
aforementioned documents and the case has since been returned 
to the Board.  


FINDING OF FACT

There is no justiciable issue of law or fact for the Board to 
review on appeal as to the appellant's entitlement to 
service-connected burial benefits.  




CONCLUSION OF LAW

The Board is without jurisdiction to review on appeal the 
issue of the appellant's entitlement to service-connected 
burial benefits.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 
2002); 38 C.F.R. § 20.101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is well-established doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits of such case, and that a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte or by any party, at any state in the proceedings, and, 
once apparent, must be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  In this instance, the 
Board in February 2008 remanded a matter to the RO for 
issuance of a statement of the case, pursuant to Manlincon v. 
West, 12 Vet. App. 238, 240 (1999).  While such action was 
completed by the RO on remand, no perfected appeal as to the 
Manlincon issue is shown.  

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. § 20.200 (2008).  A 
substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2008).  It should set out specific arguments relating to 
errors of fact or law made by the RO in reaching the 
determination being appealed.  Id.

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.302(b), 20.303 (2008).  If the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

Under 38 U.S.C.A. § 7105(d), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Inasmuch as the appellant has 
failed to timely perfect an appeal as to the issue of her 
entitlement to service-connected burial benefits, there are 
no allegations of errors of fact or law for appellate review 
at this time.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


